Exhibit 10.1

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of October 8, 2013 by and among EXCEL TRUST, L.P. (the “Borrower”),
EXCEL TRUST, INC. (the “Parent”), each of the Lenders party hereto and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Amended and Restated Credit
Agreement dated as of July 20, 2012 (as amended and as in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”);

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to amend certain provisions of the Credit Agreement, including increasing
the aggregate amount of the Revolving Commitments from $250,000,000 to
$300,000,000, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:

(a) The Credit Agreement is amended by replacing the second recital to the
Credit Agreement in its entirety with the following:

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
amend and restate the Existing Credit Agreement to make available to the
Borrower a revolving credit facility in the initial amount of $300,000,000 which
will include a $30,000,000 swingline subfacility and a $30,000,000 letter of
credit subfacility, on the terms and conditions contained herein.

(b) The Credit Agreement is further amended by replacing the table in the
definition of “Applicable Facility Fee” contained in Section 1.1. thereof in its
entirety with the following:

 

Level

  

Facility Fee

1    0.15% 2    0.15% 3    0.20% 4    0.25% 5    0.30%

(c) The Credit Agreement is further amended by restating the following
definitions contained in Section 1.1. thereof in their entirety as follows:



--------------------------------------------------------------------------------

“Applicable Margin” means:

(a) Prior to the Investment Grade Rating Date, the percentage rate set forth
below corresponding to the ratio of Total Liabilities to Total Asset Value as
determined in accordance with Section 10.1.(b):

 

Level

  

Ratio of Total Liabilities to Total Asset Value

  

Applicable Margin

  1    Less than or equal to 0.40 to 1.00      1.45 %  2    Greater than 0.40 to
1.00 but less than or equal to 0.45 to 1.00      1.50 %  3    Greater than 0.45
to 1.00 but less than or equal to 0.50 to 1.00      1.70 %  4    Greater than
0.50 to 1.00 but less than or equal to 0.55 to 1.00      1.85 %  5    Greater
than 0.55 to 1.00      2.05 % 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Total Asset Value
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3. Any adjustment to the Applicable Margin shall
be effective as of the first day of the calendar month immediately following the
month during which the Borrower delivers to the Administrative Agent the
applicable Compliance Certificate pursuant to Section 9.3. If the Borrower fails
to deliver a Compliance Certificate pursuant to Section 9.3., the Applicable
Margin shall equal the percentage corresponding to Level 5 until the first day
of the calendar month immediately following the month that the required
Compliance Certificate is delivered. Notwithstanding the foregoing, for the
period from October 8, 2013 through but excluding the date on which the
Administrative Agent next determines the Applicable Margin for Loans as set
forth above, the Applicable Margin shall be determined based on Level 1.
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition. The provisions of this clause shall be subject to
Section 2.4.(c).

(b) On, and at all times after, the Investment Grade Rating Date, the percentage
rate set forth in the table below corresponding to the level (each a “Level”)
into which the Parent’s Credit Rating then falls. Any change in the Parent’s
Credit Rating which would cause it to move to a different Level shall be
effective as of the first day of the first calendar month immediately following
receipt by the Administrative Agent of written notice delivered by the Borrower
in accordance with Section 9.4.(v) that the Parent’s Credit Rating has changed;
provided, however, if the

 

2



--------------------------------------------------------------------------------

Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Parent’s Credit Rating has changed,
then the Administrative Agent may, in its sole discretion, adjust the Level
effective as of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Parent’s Credit Rating has changed.
During any period that the Parent has received three Credit Ratings that are not
equivalent and the difference between the highest and lowest of such Credit
Ratings is (i) one Level, then the Applicable Margin shall be determined based
on the highest of such Credit Ratings or (ii) two or more Levels, then the
Applicable Margin shall be determined based on the average of the two highest
Credit Ratings (unless the average is not a recognized Level, in which case the
Applicable Margin shall be determined based on the second highest Credit
Rating). During any period that the Parent has received only two Credit Ratings
that are not equivalent and the difference between such Credit Ratings is
(x) one Level, then the Applicable Margin shall be determined based on the
higher of such Credit Ratings or (y) two or more Levels, then the Applicable
Margin shall be determined based on the average of both such Credit Ratings
(unless the average is not a recognized Level, in which case the Applicable
Margin shall be determined based on the Credit Rating one Level below the Level
corresponding to the higher Credit Rating). During any period that the Parent
has only received a Credit Rating from Moody’s or S&P, then the Applicable
Margin shall be based upon such Credit Rating. During any period after the
Investment Grade Rating Date that the Parent has (A) not received a Credit
Rating from any Rating Agency or (B) only received a Credit Rating from one
Rating Agency that is neither S&P or Moody’s, then the Applicable Margin shall
be determined based on Level 5. The provisions of this clause shall be subject
to Section 2.4.(c).

 

Level

  

Borrower’s Credit Rating

(S&P/Fitch/Moody’s)

  

Applicable Margin

  1    A-/A-/A3 or better      0.90 %  2    BBB+/BBB+/Baa1      1.00 %  3   
BBB/BBB/Baa2      1.10 %  4    BBB-/BBB-/Baa3      1.30 %  5    Lower than
BBB-/BBB-/Baa3      1.70 % 

“Capitalization Rate” means 7.25%.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as a retail, office, or
multifamily property or mixed-use property (which any mix-use property being
limited to retail, office or multifamily properties); (b) such Property is
wholly owned in fee simple, or leased under a Ground Lease, by the Borrower or
(i) prior to the Investment Grade Rating Date, a Guarantor or (ii) on or after
the Investment Grade Rating Date, a Wholly Owned Subsidiary; (c) neither such
Property, nor if such Property is owned by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien other than Permitted Liens or (ii) any Negative Pledge; (d) regardless of
whether such Property is owned by the Borrower or a

 

3



--------------------------------------------------------------------------------

Subsidiary, the Borrower has the right directly, or indirectly through a
Subsidiary, to take the following actions without the need to obtain the consent
of any Person: (i) to create Liens on such Property as security for Indebtedness
of the Parent, the Borrower or such Subsidiary, as applicable, and (ii) to sell,
transfer or otherwise dispose of such Property; and (e) such Property is free of
all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which are not individually or
collectively material to the profitable operation of such Property.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
in any event shall include the Parent.

“Investment Grade Rating” means a Credit Rating of BBB-/BBB-/Baa3 or higher from
S&P, Fitch or Moody’s respectively.

“Investment Grade Rating Date” means, at any time after the Parent has received
an Investment Grade Rating from any Rating Agency, the date specified by the
Parent in a written notice to the Administrative Agent as the date on which it
irrevocably elects to have the Applicable Margin based on the Parent’s Credit
Rating.

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest
obtained by dividing (i) the rate appearing on the Reuters Screen LIBOR01 page
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, on the date that is two Business Days prior to the date of
commencement of such Interest Period and having a maturity equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

“Rating Agency” means S&P, Moody’s or Fitch.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Termination Date” means April 6, 2018, as such date may be extended pursuant to
Section 2.12.

(d) The Credit Agreement is further amended by adding the following definitions
to Section 1.1. thereof in the appropriate alphabetical location:

 

4



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings and any successor thereto.

“Secured Recourse Indebtedness” means, with respect to a Person, Indebtedness
for borrowed money that is secured by a Lien and that is not Nonrecourse
Indebtedness.

(e) The Credit Agreement is further amended by deleting the definition of
“Recourse Indebtedness” from Section 1.1. thereof in its entirety.

(f) The Credit Agreement is further amended by restating the first sentence of
Section 2.12. thereof in its entirety as follows:

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Lenders agree to extend the Termination Date by six
months.

(g) The Credit Agreement is further amended by restating Section 2.15. thereof
in its entirety as follows:

Section 2.15. Increase in Revolving Commitments.

The Borrower shall have the right to request (i) increases in the aggregate
amount of the Revolving Commitments or (ii) commitments (the “Term Loan
Commitments”) in connection with a term loan facility provided under this
Agreement (the “Term Loan Facility”), in each case, by providing written notice
to the Administrative Agent, which notice shall be irrevocable once given;
provided, however, that after giving effect to any such increases of the
Revolving Commitments and/or such new Term Loan Facilities, the aggregate amount
of the Revolving Commitments and the Term Loan Commitments shall not exceed
$500,000,000. Each such increase in the Revolving Commitments and/or any new
Term Loan Commitments must be in an aggregate minimum amount of $25,000,000 and
integral multiples of $5,000,000 in excess thereof. The Joint Lead Arrangers, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments or the new Term Loan Facility,
including decisions as to the selection of the existing Lenders and/or other
banks, financial institutions and other institutional lenders to be approached
with respect to such increase or new Term Loan Facility and the allocations of
the increase in the Revolving Commitments and/or new Term Loan Facility among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase its Revolving Commitment or provide a Term Loan Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase and/or new Term Loan Facility must be an Eligible Assignee. If a new
Lender becomes a party to this Agreement and has a Revolving Commitment, or if
any existing Lender is increasing its Revolving Commitment, such Lender shall on
the date it becomes a Lender hereunder (or in the case of an existing Lender,
increases its Revolving Commitment), and as a condition thereto, purchase from
the other Lenders having Revolving Commitments its Commitment Percentage
(determined with respect to the

 

5



--------------------------------------------------------------------------------

Lenders’ relative Revolving Commitments and after giving effect to the increase
of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Administrative Agent for the account of such other Lenders, in
same day funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.2.(j) that have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Revolving Loans. Effecting the increase of the Revolving Commitments and/or
establishing a new Term Loan Facility under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase and/or new Term Loan Facility,
(y) the representations and warranties made or deemed made by the Parent, the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
the effective date of such increase and/or new Term Loan Facility except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder, and (z) the Administrative Agent
shall have received each of the following, in form and substance satisfactory to
the Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and/or new Term Loan Facility and (B) all corporate, partnership,
member or other necessary action taken by each Guarantor authorizing the
guaranty of such increase and/or new Term Loan Facility; (ii) an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent, (iii) with respect to an increase in the Revolving
Commitments, except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Revolving Note, a Revolving
Note executed by the Borrower, payable to such new Lender, and replacement
Revolving Notes executed by the Borrower, payable to any existing Lenders
increasing their Revolving Commitments, in the amount of such Lender’s Revolving
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Revolving Commitments, (iv) with respect to a new Term
Loan Facility, except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a promissory note,
promissory notes in form reasonably satisfactory to the Lenders, executed by the
Borrower, payable to each Lender providing a Term Loan Commitment in the amount
of such Lender’s Term Loan Commitment at the time of the effectiveness of the
new Term Loan Facility and (v) in the case of the providing of a new Term Loan
Facility, an amendment to this Agreement establishing the terms of the new Term
Loan Facility; provided, that the maturity date with respect to the new Term
Loan

 

6



--------------------------------------------------------------------------------

Facility shall be no earlier than Termination Date; and, provided, further,
that, notwithstanding Section 13.7., any such amendment shall be effective upon
the approval of only the Borrower, the Administrative Agent and the Lenders
providing Term Loan Commitments so long as such amendment only (x) establishes
the terms of the new Term Loan Facility, (y) permits the Lenders under the new
Term Loan Facility to share ratably in the benefits of this Agreement and the
other Loan Documents with the Lenders holding Revolving Commitments and
(z) modifies the definition of “Requisite Lenders” to include the Lenders
providing new Term Loan Commitments in any determination of the Requisite
Lenders. In connection with any increase in the aggregate amount of the
Revolving Commitments and/or any new Term Loan Facility pursuant to this
Section 2.15. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

(h) The Credit Agreement is further amended by replacing the table in
Section 3.5.(b) thereof in its entirety with the following:

 

Unused Amount

  

Unused Fee

(percent per
annum)

  Greater than or equal to 50% of the aggregate amount of Revolving Commitments
     0.30 %  Less than 50% of the aggregate amount of Revolving Commitments     
0.25 % 

(i) The Credit Agreement is further amended by restating Section 3.5.(d) thereof
in its entirety as follows:

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.12., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to 0.075% of the
amount of such Lender’s Revolving Commitment (whether or not utilized).

(j) The Credit Agreement is further amended by restating Section 7.1.(cc)
thereof in its entirety as follows:

(cc) Unencumbered Pool Properties. Each of the Properties included in
calculations of Unencumbered Asset Value satisfies the requirements of the
definition of the term “Eligible Property” (except as any such requirements have
been waived in writing by the Requisite Lenders pursuant to Section 4.1.) and
until the Investment Grade Rating Date, each Subsidiary that owns or leases an
Unencumbered Pool Property is a Guarantor.

(k) The Credit Agreement is further amended by restating Section 8.14. thereof
in its entirety as follows:

 

7



--------------------------------------------------------------------------------

Section 8.14. Guarantors; Release of Guarantors.

(a) (i) During the period from the Agreement Date until the Investment Grade
Rating Date, within 10 Business Days of any Person (other than an Excluded
Subsidiary) becoming a Material Subsidiary, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (a) an Accession Agreement executed by such Material
Subsidiary and (b) the items that would have been delivered under
subsections (iv) through (viii) and (xiii) of Section 6.1.(a) if such Subsidiary
had been a Guarantor on the Agreement Date; provided, however, promptly (and in
any event within 5 Business Days) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.

(ii) On and after the Investment Grade Rating Date, within 10 Business Days of
any Subsidiary (other than an Excluded Subsidiary) (i) incurring, acquiring or
suffering to exist Guarantee Obligations, or otherwise becoming obligated, with
respect to any Indebtedness of another Person or (ii) that (x) owns or leases an
Unencumbered Pool Property or other asset the value of which is included in
calculations of Unencumbered Asset Value (or owns any Equity Interests in any
Subsidiary that owns or leases an Unencumbered Pool Property or other asset that
is included in calculations of Unencumbered Asset Value) and (y) has incurred,
acquired or suffered to exist Recourse Indebtedness, the Borrower shall deliver
to the Administrative Agent each of the following in form and substance
satisfactory to the Administrative Agent: (1) an Accession Agreement executed by
such Subsidiary and (2) the items that would have been delivered under
subsections (iv) through (viii) and (xiii) of Section 6.1.(a) if such Subsidiary
had been a Guarantor on the Agreement Date; provided, however, promptly (and in
any event within 5 Business Days) upon any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, such Subsidiary shall comply with the provisions of this
Section.

(b) The Borrower may, at its option, in order to maintain compliance with
Section 10.1.(k) or otherwise, cause any Subsidiary that is not already a
Guarantor to become a Guarantor by executing and delivering to the
Administrative Agent the items required to be delivered under the immediately
preceding subsection (a)(i).

(c) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor (x) qualifies, or will qualify simultaneously with its release from
the Guaranty, as an Excluded Subsidiary, or (y) prior to the Investment Grade
Rating Date, in the case of a Material Subsidiary, has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary or a Subsidiary; (ii) such Guarantor is not otherwise required to be
a party to the Guaranty under the applicable clause set forth in the immediately
preceding subsection (a); (iii) prior to the Investment Grade Rating Date, such
Guarantor is not a Property Owner, other than a Property Owner

 

8



--------------------------------------------------------------------------------

whose Unencumbered Pool Properties are being terminated as Unencumbered Pool
Properties under Section 4.2. (in which case the release under this Section
shall be effected simultaneously with the applicable termination under
Section 4.2.); (iv) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.; (v) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
such release with the same force and effect as if made on and as of such date
except to the extent (A) that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
(B) of changes in factual circumstances expressly permitted under the Loan
Documents; and (vi) the Administrative Agent shall have received such written
request at least 10 Business Days (or such shorter period as may be acceptable
to the Administrative Agent) prior to the requested date of release. Delivery by
the Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.

(l) The Credit Agreement is further amended by restating Section 10.1.(k)
thereof in its entirety as follows:

(k) Assets Owned by Borrower and Guarantors. Until the Investment Grade Rating
Date, the Parent shall not permit the amount of Adjusted Total Asset Value
attributable to assets directly owned by the Borrower and the Guarantors to be
less than 90.0% of Adjusted Total Asset Value at any time.

(m) The Credit Agreement is further amended by restating Section 10.1.(m)
thereof in its entirety as follows:

(m) Secured Recourse Indebtedness. The Parent and the Borrower shall not permit
the ratio (expressed as a percentage) of (i) Secured Recourse Indebtedness of
the Parent and its Subsidiaries determined on a consolidated basis to (ii) Total
Asset Value, to exceed 10.0% at any time.

(n) The Credit Agreement is further amended by deleting Schedule I attached
thereto in its entirety and substituting in lieu thereof Schedule I attached
hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment, including
without limitation, the reallocation of the Revolving Commitments under
Section 3 below, is subject to receipt by the Administrative Agent of each of
the following, each in form and substance satisfactory to the Administrative
Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the Parent,
the Administrative Agent and each of the Lenders;

 

9



--------------------------------------------------------------------------------

(b) a Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

(c) except in the case of a Lender that has notified the Administrative Agent in
writing that it elects not to receive a replacement Revolving Note, replacement
Revolving Notes duly executed by the Borrower payable to the order of each
Assignor Lender and Assignee Lender in a principal amount equal to the amount of
its Revolving Commitment as set forth on Schedule I attached hereto;

(d) an opinion of Latham & Watkins LLP, counsel to the Borrower, the Parent and
the other Loan Parties, addressed to the Administrative Agent and the Lenders
and covering the Loan Parties, this Amendment, the Credit Agreement as amended
by this Amendment, any other Loan Documents executed in connection with this
Amendment to which such Loan Party is a party and such other matters as
reasonably requested by the Administrative Agent;

(e) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party, or in the case of any Loan Party that has not altered its organizational
instrument since the date such Loan Party became a party to the Credit
Agreement, a certificate from the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party certifying that
there have been no changes to the organizational instrument delivered by such
Loan Party in connection with the Credit Agreement;

(f) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(g) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver this Amendment and any other agreements or documents executed in
connection with this Amendment to which such Loan Party is a party
(collectively, the “Amendment Documents”);

(h) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity, or in the case of any Loan Party that has not altered its by-laws,
operating agreement, partnership agreement or other comparable document since
the date such Loan Party became a party to the Credit Agreement, a certificate
from the Secretary or Assistant Secretary (or other individual performing
similar functions) of such Loan Party certifying that there have been no changes
to the by-laws, operating agreement, partnership agreement or other comparable
document delivered by such Loan Party in connection with the Credit Agreement,
and (B) all corporate, partnership, member or other necessary action taken by
such Loan Party to authorize the execution and delivery of the

 

10



--------------------------------------------------------------------------------

Amendment Documents and performance of the Amendment Documents and the Credit
Agreement as amended by this Amendment;

(i) a Compliance Certificate calculated on a pro forma basis for the Parent’s
fiscal quarter ending June 30, 2013;

(j) a replacement Transfer Authorizer Designation Form effective as of the date
of this Amendment;

(k) a certificate of the Parent, signed on behalf of the Parent by a Responsible
Officer of the Parent, certifying that (i) since December 31, 2012, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect, (ii) no Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment and (iii) the representations and
warranties made or deemed made by the Parent, the Borrower and each other Loan
Party in the Loan Documents (including this Amendment) to which any of them is a
party, are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty are true and correct in all respects) on and as of
the date hereof immediately after giving effect to this Amendment except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
was true and correct in all respects) on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted
hereunder;

(l) evidence that (i) all fees due and payable to the Administrative Agent, the
Lenders and the Arrangers pursuant to that certain Fee Letter dated as of
September 9, 2013 by and among the Borrower, the Arrangers and the
Administrative Agent have been paid and (ii) all other fees, expenses and
reimbursement amounts due and payable to the Administrative Agent and the
Arrangers, including without limitation, the reasonable fees and expenses of
counsel to the Administrative Agent, have been paid; and

(m) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Reallocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the date of such
effectiveness, the “Amendment Effective Date”), the amount of such Lender’s
Revolving Commitment is as set forth on Schedule I attached hereto.
Simultaneously with the effectiveness of this Amendment, the Revolving
Commitment of each of the Lenders, the amount of all outstanding Revolving Loans
and the participation interests of the Lenders in any outstanding Letters of
Credit and Swingline Loans shall be reallocated among the Lenders in accordance
with their respective Commitment Percentages, and to effect such reallocations,
each Lender whose Revolving Commitment upon the effectiveness of this Amendment
exceeds its Revolving Commitment immediately prior to the effectiveness of this
Amendment (each an “Assignee Lender”) shall be deemed to have purchased all
right, title and interest in, and all obligations in respect of, the Revolving
Commitments of the Lenders whose Revolving Commitments are less than their
respective Revolving Commitment immediately prior to the effectiveness of this
Amendment (each an “Assignor Lender”), so that the Revolving Commitments of each
Lender will be as set forth on Schedule I attached hereto. Such purchases

 

11



--------------------------------------------------------------------------------

shall be deemed to have been effected by way of, and subject to the terms and
conditions of, Assignment and Assumptions without the payment of any related
assignment fee, and, except for replacement Revolving Notes to be provided to
the Assignor Lenders and Assignee Lenders in the principal amount of their
respective Revolving Commitments (after giving effect to this Amendment), no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived). On the
Amendment Effective Date, the Revolving Commitments of each of UBS Loan Finance
LLC and City National Bank (each, an “Exiting Lender”) shall be terminated, all
outstanding amounts due under the Credit Agreement and the other Loan Documents
to the Exiting Lenders on the Amendment Effective Date shall be paid in full,
and each Exiting Lender shall cease to be a Lender under the Credit Agreement.
The Assignor Lenders and Assignee Lenders shall make such cash settlements among
themselves, through the Administrative Agent, as the Administrative Agent may
direct (after giving effect to any netting effected by the Administrative Agent)
with respect to such reallocations and assignments. Further, the Administrative
Agent shall make a portion of such cash settlements available to the Exiting
Lenders as is necessary to pay in full all outstanding amounts due under the
Credit Agreement and the other Loan Documents owing to such Exiting Lenders.

Section 4. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

(a) Authorization. Each of the Parent and the Borrower has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrower and the Parent, as applicable, and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Borrower and the Parent, as applicable,
enforceable against such Person in accordance with its respective terms except
as (i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally and (ii) the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

(b) Compliance with Laws, etc. The execution and delivery by the Borrower and
the Parent of this Amendment and the performance by the Borrower and the Parent
of this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise: (i) require any Government Approvals or
violate any Applicable Laws (including all Environmental Laws) relating to the
Parent, the Borrower or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Parent, the Borrower or any other Loan Party, or any indenture, agreement or
other instrument to which the Parent, the Borrower or any other Loan Party is a
party or by which it or any of its respective properties may be bound; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Parent, the
Borrower or any other Loan Party.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor will exist immediately after giving effect to this
Amendment.

Section 5. Reaffirmation of Representations by Borrower and Parent. Each of the
Parent and the Borrower hereby repeats and reaffirms all representations and
warranties made by the Parent and

 

12



--------------------------------------------------------------------------------

the Borrower to the Administrative Agent and the Lenders in the Credit Agreement
and the other Loan Documents to which it is a party on and as of the date hereof
with the same force and effect as if such representations and warranties were
set forth in this Amendment in full.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and reasonable expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Lenders under the Credit Agreement or any other Loan
Document.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 12. Loan Documents. This Amendment and the executed Guarantor
Acknowledgement substantially in the form attached hereto as Exhibit A shall be
deemed to be “Loan Documents” for all purposes under the Credit Agreement and
the other Loan Documents.

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

THE BORROWER: EXCEL TRUST, L.P. By: Excel Trust, Inc., its sole general partner
By:  

/s/ James Y. Nakagawa

  Name: James Y. Nakagawa   Title: Chief Financial Officer THE PARENT: EXCEL
TRUST, INC. By:  

/s/ S. Eric Ottesen

  Name: S. Eric Ottesen   Title: Senior Vice President and General Counsel

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

THE ADMINISTRATIVE AGENT AND THE LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, Administrative Agent, as Issuing Bank,
as Swingline Lender and as a Lender

By:  

/s/ J. Derek Evans

  Name: J. Derek Evans   Title: Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nathan Weyer

  Name: Nathan Weyer   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Paris

  Name: Michael Paris   Title: Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Darin Mortimer

  Name: Darin Mortimer   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

UNION BANK, N.A., as a Lender By:  

/s/ Richard Miles

  Name: Richard Miles   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

BARCLAYS BANK PLC, as a Lender By:  

/s/ Noam Azachi

  Name: Noam Azachi   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

MORGAN STANLEY BANK, NA, as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to

Amended and Restated Credit Agreement for Excel Trust, L.P.]

 

RAYMOND JAMES BANK, N.A., as a Lender By:  

/s/ James M. Armstrong

  Name: James M. Armstrong   Title: Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lenders    Revolving Commitment Amount   Wells Fargo Bank, National Association
   $ 55,000,000.00    KeyBank National Association    $ 55,000,000.00    PNC
Bank, National Association    $ 45,000,000.00    U.S. Bank National Association
   $ 45,000,000.00    Union Bank, N.A.    $ 45,000,000.00    Raymond James Bank,
N.A.    $ 20,000,000.00    Barclays Bank PLC    $ 17,500,000.00    Morgan
Stanley Bank, NA    $ 17,500,000.00   

Total:

   $ 300,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of October 8, 2013 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).

WHEREAS, Excel Trust, L.P. (the “Borrower”), Excel Trust, Inc. (the “Parent”),
the Lenders, the Administrative Agent and certain other parties have entered
into that certain Amended and Restated Credit Agreement dated as of July 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of July 20, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
to enter into a First Amendment to Amended and Restated Credit Agreement dated
as of the date hereof (the “Amendment”), to amend the terms of the Credit
Agreement on the terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: EXCEL TRUST, INC. EXCEL ANTHEM LLC EXCEL BRANDYWINE LLC EXCEL
FITNESS LLC EXCEL FOXWOOD LLC EXCEL LEAGUE CITY LLC EXCEL MANTECA LLC EXCEL
NEWPORT LLC EXCEL PROMENADE OFFICE LLC EXCEL ROCKWALL LLC EXCEL ROSEWICK LLC
EXCEL SPRING HILL LLC EXCEL ST. MARYS, LLC EXCEL TRACY PAVILION LLC EXCEL
VESTAVIA, LLC FIVE FORKS GS, LLC By:  

/s/ S. Eric Ottesen

  Name:   S. Eric Ottesen   Title:   Senior Vice President, General Counsel and
Secretary